Citation Nr: 0119589	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  98-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This appeal arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  
In April 1995, however, the RO informed the veteran by letter 
that he was "not entitled to [s]pecial [m]onthly pension 
[h]housebound or [a]id and [a]ttendance benefits."  The 
veteran, in a May 1995 statement, indicated his disagreement 
with that determination.  It would appear that the matter on 
appeal has been pending since the earlier claim in June 1994. 

FINDING OF FACT

The veteran's disabilities have rendered him unable to 
independently perform daily functions of self-care or to 
protect himself from the hazards and dangers incident to his 
daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance have been met.  38 U.S.C.A. §§ 
1502, 1521, 5107 (b) (West 1991); 38 C.F.R. §§ 3.102, 3.350, 
3.351, 3.352 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas V. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the provisions of the VCAA must be applied to the veteran's 
claims.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new legislation with 
regard to the issue before the Board.  The evidence of record 
includes the reports of VA examinations and statements by the 
veteran.  Under the circumstances, the Board therefore finds 
that the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefit sought.  The Board concludes 
that the discussions in the rating decisions, statement of 
the case, supplemental statement of the case, and the RO's 
letters to the veteran have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought, such that there 
has been compliance with VA's notification requirements under 
the VCAA.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soymi v. Derwinski, 1 
Vet. App. 540,. 546 (l99l) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis V. Brown, 6 Vet. 
App. 426,430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Moreover, 
given the completeness of the present record and the 
assistance provided the veteran, the Board finds no prejudice 
to the veteran by proceeding with appellate review despite 
the fact that implementing regulations have not yet been 
implemented.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The criteria for determining whether special monthly pension 
is payable by reason of need of aid and attendance is set 
forth in 38 C.F.R. § 3.352, which in pertinent part provides:

(b)  Aid and attendance; need.  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria set forth in paragraph (c) of this section will be 
applied in determining whether such need exists.

(c)  Aid and attendance; criteria.  The veteran, spouse, 
surviving spouse or parent will be considered in need of 
regular aid and attendance if he or she:

(1)  Is blind or nearly so blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or

(2)  Is a patient in a nursing home because of mental or 
physical incapacity; or

(3)  Establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352(a).

A VA Form 21-2680, Examination For Housebound Status or 
Permanent Need For Regular Aid and Attendance, dated in May 
1997, contains notations from a private physician that the 
veteran was 66 years old, had an above the knee left leg 
amputation without leg prosthesis, was on chronic analgesic 
therapy for pain of musculoskeletal origin in the amputated 
stump of his left leg, left his home only when somebody was 
able to accompany him, used crutches all the time, was unable 
to walk without the assistance of another person, and 
required the daily personal health care services of a skilled 
provider, without which he would require hospital, nursing 
home or other institutional care.

A May 1997 VA Aid and Attendance examination report contains 
notations that the veteran was driven to the examination by 
private car, that he is not hospitalized, and is not blind.  
The examiner indicated the veteran had been chronically 
"bed-wheelchair ridden" since about 1985.  The veteran 
continues to complain of pain in his stump area, right knee, 
left hip and low back, even with non-steroid antiinflammatory 
medication.  The veteran was noted to be moderately obese.  
The examiner indicated the veteran was unable to ambulate.  
The examiner also indicated the veteran was still able to 
attend to activities of daily living and needs of nature by 
himself, dresses himself after someone brings his clothes to 
him, and moves within the house in a wheelchair.  The 
examiner also indicated the veteran, in a typical day, must 
remain seated or lying down in his bed, but that in spite of 
this, he could still carry out activities of daily living and 
needs of nature.  The examiner indicated the veteran was 
unable to walk, and was only taken out of his home for 
medical appointments.

A VA Form 21-2680, Examination For Housebound Status or 
Permanent Need For Regular Aid and Attendance, dated in 
December 1999, contains notations from a private physician 
that the veteran went to the physician's office in a 
wheelchair, accompanied by a nurse, spent 8 hours in bed from 
9:00 PM to 9:00 AM and 6 hours from 9:00 AM to 9:00 PM, was 
unable to do any fine movement, needed the "aid" of another 
person, was unable to walk without the assistance of another 
person, had a "poor" ability to perform self care, used a 
wheelchair to ambulate within his home, and required the 
daily personal health care services of a skilled provider, 
without which he would require hospital, nursing home or 
other institutional care.

During a February 1999 VA orthopedic examination of the 
spine, the veteran reported mild low back pain associated 
with occasional numbness of the right leg.  He also reported 
taking pain medication, which had a side effect of causing 
dizziness and nausea.  He reported he could transfer 
activities from his wheelchair to his bed with the aid of 
another person and used a wheelchair for ambulation.  The 
examiner indicated that no objective evidence of painful 
motion on all movements of the lumbar spine was observed, and 
that no objective evidence of weakness of the muscles of the 
right leg was found.  The examiner concluded that the veteran 
"has to walk with the aid of a wheelchair" and there was no 
muscular atrophy of the right leg.  

During a February 1999 VA orthopedic examination of the hands 
and right knee the veteran reported numbness in his hands for 
the past two years, severe left hip pain around the joint, 
with radiation to the stump, and mild anterior localized 
pain, cramps and numbness in his right knee for the past 5-6 
years.  He reported dizziness and nausea when taking Percocet 
for pain.  He reported he uses a wheelchair "all the time."  
He also reported he cannot do exercises or walk.  Upon range 
of motion studies of the left hip, right knee and wrist, no 
objective evidence of pain was noted.  The veteran reported 
he could transfer from his wheelchair to his bed with the aid 
of another person, and must use a wheelchair for ambulation.  
The examiner indicated that there was no loss of use of the 
right leg, and that right leg could be used to bear weight 
for transfer activities to and from his wheelchair. 

In a November 1999 statement the veteran reported daily home 
care by a licensed provider.

A review of the above evidence reveals that the veteran is 
not blind or nearly so blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less, nor is 
a patient in a nursing home because of mental or physical 
incapacity.  The evidence also reveals that the veteran is 
not bedridden, as defined in 38 C.F.R. § 3.352(a).  In that 
regard, the negative evidence of record is the fact that the 
veteran was able to come to VA medical facilities in 1997 and 
1999, reported that he leaves his home for medical treatment, 
and reported, during his private May 1997 aid and attendance 
examination, that he used crutches all the time.  The 
evidence in favor of the claim is the finding, by the 
veteran's private physician, that the veteran's disabilities 
have rendered him unable to independently perform daily 
functions of self-care or to protect himself from the hazards 
and dangers incident to his daily environment.

Therefore, the evidence is in equipoise as to entitlement to 
special monthly pension by reason of being in need of regular 
aid and attendance of another person.  Resolving reasonable 
doubt in favor of the veteran, the Board finds that special 
monthly pension by reason of being in need of regular aid and 
attendance of another person is warranted.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990).


ORDER

Special monthly pension by reason of being in need of regular 
aid and attendance of another person is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.




REMAND

In September 1999 the RO informed the veteran by letter that 
it had "terminated [his] benefits effective January 1, 1999, 
... ."  The veteran, in an October 5, 1999, statement, clearly 
indicated his disagreement with that decision.  ( On VA Form 
FL 4-413a-3, dated "10-28-99," apparently received from the 
veteran, he disagrees with the overpayment and requests a 
waiver.)  No SOC was issued in response.  Although pension 
payments were subsequently awarded for the period commencing 
January 1, 1999, it is not clear that all matters involved in 
the veteran's  October and November 1999 statements have been 
resolved. 

Appellate review of a decision by an agency of original 
jurisdiction (AOJ), usually the RO, is initiated by the 
claimant's filing a timely NOD with the AOJ and is perfected 
by the claimant's filing a substantive appeal with the AOJ.  
See 38 C.F.R. § 20.200; Fenderson v. West, 12 Vet. App. 119, 
128 (1999); see also 38 U.S.C.A. § 7105 (West 1991).  When an 
NOD is timely filed, the agency of original jurisdiction must 
reexamine the claim and determine if additional review or 
development is warranted.  If no action is required, or when 
it is completed, the agency of original jurisdiction must 
prepare an SOC pursuant to 38 C.F.R. § 19.29, unless the 
matter is resolved by granting the benefits sought on appeal 
or the NOD is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26.  This issue, then, must 
be remanded to the RO for issuance of an SOC.  See Manlicon 
v. West, 12 Vet. App. 238 (1999) 

Accordingly, this case is REMANDED for the following:

The issue of the termination of the 
veteran's pension benefits is remanded to 
the RO for the issuance of a statement of 
the case.  Should a timely substantive 
appeal be received concerning this issue, 
all appropriate steps should be taken to 
prepare the issue for appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice from the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 


